Opinión disidente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 13 de enero de 1976
Doña Carmen Negrón, vecina de San Lorenzo y quien allí posee en usufructo un solar, lo compró al Municipio pero el Registrador denegó la inscripción del título por incumpli-miento con el Art. 98 de la Ley Municipal según reescrito por Ley Núm. 119 de 24 de junio de 1968 (21 L.P.R.A. see. 1651 Supto.) que transcribimos:
“Todo usufructuario de un solar edificado en virtud de concesión anterior podrá obtener la propiedad definitiva del solar usufructuado, sin necesidad de subasta, y la Asamblea Municipal podrá así resolverlo por medio de ordenanza en que se establezcan las normas para dichas ventas y se fije por cada zona urbanizada el tipo a que deben ser vendidos los referidos solares. Este tipo se determinará a base de la valoración que al efecto haga el Departamento de Hacienda, entendiéndose que al fijar dicho tipo, se tomarán en cuenta las zonas en que han sido incluidos los solares. Estos tipos se revisarán por tal Departa-mento de Hacienda por lo menos cada tres (8) años. El Alcalde llevará a cabo las ventas conforme a dichos tipos y normas, sin que sea necesaria la adicional participación de la Asamblea Municipal en cada operación.”
Bajo el nuevo texto sigue siendo la Asamblea Municipal la que en ordenanza establece las normas para la venta y fija “por cada zona urbanizada el tipo a que deben ser vendidos *537los referidos solares.” La Asamblea Legislativa no le dio inge-rencia alguna al Departamento de Hacienda (1) en estas ventas de solares que es por necesidad una operación local. La in-dicación en el Art. 98 de que el tipo (a que deben ser ven-didos los solares) se determinará a base de la valoración que al efecto haga el Departamento de Hacienda es sólo una variación semántica y sintáctica del anterior Art. 70 que remitía la Asamblea Municipal al valor que se fijó (a los solares) en la última tasación de la propiedad practicada por Hacienda. El anterior Art. 70 conminaba al Municipio a “tomar en cuenta” la tasación por Hacienda; el Art. 98 actual la instruye para que tome la valoración como base. Que antes se usara el vocablo “tasación” y hoy “valoración” no resta facultad alguna a la Asamblea Municipal que es el organismo mejor informado y en poder de todos los elementos de juicio para tomar una decisión correcta sobre la solicitud del vecino. En uno u otro caso el Municipio no viene inexorablemente obligado a hacer coincidir el precio de *538venta del solar con su valor de tasación. Prevalece la situación que instó a este Tribunal a así declararlo en Amaral v. Registrador, 77 D.P.R. 921, 923 (1955). La valo-ración o tasación por Hacienda sigue siendo mero punto de referencia.
Una faena retórica no debe disminuir la utilidad social de este programa de venta de solares que tiene el propósito de abrir avenidas de crédito' y financiamiento para los vecinos en distintos municipios, habilitándolos para reconstruir y restaurar sus viviendas. Sería infinita-mente más complicado y laborioso para un vecino de Jayuya o de Cabo Rojo o de Gurabo esperar por la acción del Depar-tamento de Hacienda antes de que pueda comprar su solar al Municipio. De ahí la razón para que la Asamblea Legislativa dejara este trámite enteramente en manos del Gobierno Municipal.
Hay que recordar que la función principal del Depar-tamento de Hacienda es la recaudación de tributos con que sufragar los gastos de la gestión gubernamental. Las ventas de solares municipales no responden a un propósito fiscal. Tienen gran afinidad con los programas dirigidos a mejorar la vivienda y a eventualmente dar a cada familia título de propiedad sobre la tierra en que se afinca.
No es necesario el control por Hacienda de estas ventas de solares toda vez que en un municipio administrado en forma honrada y eficiente, ningún riesgo hay de que se cedan por precios irrisorios, como tampoco lo habrá de que se malverse la propiedad pública en compraventa de equipos, adjudicación de obras, contratación de servicios y en las res-tantes operaciones económicas que le permite su autonomía. (2)
*539Ahora bien, la documentación presentada al Registro lo que expresa es un posible cumplimiento con el derogado Art. 70 de la Ley Municipal por lo que está enferma de obsolescencia. Fue por tanto correcta la actuación del Registrador dene-gando la inscripción, único resultado en que concurro con la opinión de mayoría.

 Nunca fue el sentir legislativo como lo interpreta la mayoría adoptar la “exigencia obligatoria de control de la valoración de los terrenos por el Departamento de Hacienda.” Todo lo contrario se desprende del Informe de la Comisión de lo Jurídico Civil del Senado (Diario de Sesio-nes — 1968, Vol. 22, Parte 4, pág. 1705 y ss.) que dice:
“ALCANCE DE LA MEDIDA
El proyecto tiene por propósito acortar el trámite para la venta de solares propiedad de los gobiernos municipales a los ciudadanos que' los poseen en calidad de usufructuarios, arrendatarios u ocupantes que desean adquirirlos. Este propósito se lograría mediante las enmiendas que se proponen a los Artículos 98 y 99 de la vigente Ley Municipal.
El Secretario de Hacienda favorece la medida ya que la misma recoge, en parte, las recomendaciones sobre el particular hechas por la Comisión de Relaciones con los Ciudadanos en su Informe en el que, después de criticar el procedimiento actual, concluye con la siguiente expresión: — ‘La lentitud y la complejidad del trámite son obstáculos para la compra de solares municipales por los ciudadanos que los usufructan y desean adqui-rirlos para poder hacer uso de las facilidades de crédito para mejoras.’ ”
Se cumple el acortamiento de trámite instruyendo, como lo hace el nuevo estatuto, la aprobación de una ordenanza básica que permite la venta de solares por el Alcalde sin ulterior intervención de la Asamblea.


Así también lo considera la Asamblea Legislativa de Puerto Rico que al aprobar la Ley Núm. 6 de 14 de octubre de 1975 aumentó de $2,000, $3,000 y $4,000 a $30,000 para todos los municipios el límite de costo de obra o mejora pública exenta de subasta.